       Case 3:18-cv-06582-WHA Document 75 Filed 01/04/19 Page 1 of 4



 1   DARIN W. SNYDER (S.B. #136003)
     dsnyder@omm.com
 2   MICHAEL F. TUBACH (S.B. #145955)
     mtubach@omm.com
 3   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 4   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 5   28th Floor
     San Francisco, California 94111-3823
 6   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 7
     Attorneys for Defendant
 8   JHL BIOTECH, INC.
 9
                                UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO
12

13
     GENENTECH, INC.,                            Case No. 3:18-cv-06582-WHA
14
                          Plaintiff,             DEFENDANT JHL BIOTECH, INC.’S
15                                               ADMINISTRATIVE MOTION TO
            v.                                   FILE DOCUMENTS UNDER SEAL
16
     JHL BIOTECH, INC., XANTHE LAM, an           [Pursuant to Civil L.R. 7-11 and 79-5]
17   individual, ALLEN LAM, an individual,
     JAMES QUACH, an individual, RACHO           Date:    February 14, 2019
18   JORDANOV, an individual, ROSE LIN, an       Time:    8:00 a.m.
     individual, JOHN CHAN, an individual, and   Dept:    Courtroom 12, 19th Floor
19   DOES 1-50,                                  Judge:   Hon. William H. Alsup

20                        Defendants.            Complaint Filed: October 29, 2018
                                                 Trial Date: Not Set
21

22

23

24

25

26

27

28                                                                        JHL’S ADMIN MOT.
                                                                        TO FILE UNDER SEAL
                                                                          3:18-CV-06582-WHA
          Case 3:18-cv-06582-WHA Document 75 Filed 01/04/19 Page 2 of 4



 1             Pursuant to Civil L.R. 7-11 and 79-5, Defendant JHL Biotech, Inc. (“JHL”) respectfully
 2   requests to file under seal confidential information in portions of its Opposition to Plaintiff
 3   Genentech Inc.’s Motion for a Preliminary Injunction, declarations filed in support thereof, and
 4   supporting exhibits thereto (collectively “Opposition to PI Motion”). Specifically, JHL requests
 5   an order granting leave to file under seal the portions of the documents as listed below:
 6       Document                                          Portions To Be Filed Under Seal
 7       JHL’s Opposition to Genentech’s Motion for        Highlighted Portions
 8       Preliminary Injunction
 9       Declaration of Scott Rudge                        Highlighted Portions
10       Declaration of Peter Tessier                      Highlighted Portions
11       Declaration of Fred Shaw                          Highlighted Portions
12       Exhibits to Declaration of Fred Shaw              Entire Documents
13       Declaration of Mark Wei                           Highlighted Portions
14       Exhibits to Mark Wei                              Entire Documents
15       Declaration of Allen Ho                           Highlighted Portions
16       Exhibits to Allen Ho                              Entire Documents
17       Declaration of Peter Pang                         Highlighted Portions
18
         Exhibits to Peter Pang                            Entire Documents
19
         Declaration of Andreas Nechansky                  Highlighted Portions
20
         Exhibits to Declaration of Andreas Nechansky Entire Documents
21
               This Motion is accompanied by the following documents: (1) the Declaration of David R.
22
     Eberhart in Support of this Motion (“Eberhart Declaration”); (2) a Proposed Order; (3) redacted
23
     versions of the documents sought to be filed under seal; and (4) unredacted versions of the
24
     documents sought to be filed under seal.1
25

26   1
       To enable the Court to more easily distinguish JHL’s sealable information (listed in Exhibit A to
     the Eberhart Declaration) from information identified to afford Genentech an opportunity to seek
27   sealing (listed in Exhibit B to the Eberhart Declaration), redactions relating to the former have
28   been highlighted in pink and redactions relating to the latter have been highlighted in yellow.
                                                                                       JHL’S ADMIN MOT.
                                                       1                             TO FILE UNDER SEAL
                                                                                       3:18-CV-06582-WHA
          Case 3:18-cv-06582-WHA Document 75 Filed 01/04/19 Page 3 of 4



 1   I.      LEGAL STANDARD
 2           JHL submits these documents in support of an opposition to a preliminary injunction

 3   motion. Parties seeking to file under seal documents related to a motion for preliminary injunction

 4   need to show that compelling reasons exist to seal the documents. Ctr. for Auto Safety v. Chrysler

 5   Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016); Kamakana v. City & Cty. of Honolulu, 447 F.3d

 6   1172, 1179-80 (9th Cir. 2006). Compelling reasons exist to file under seal documents that could

 7   be used as sources of business information that “might harm a litigant’s competitive standing.” In

 8   re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (citing Nixon v. Warner Commc’ns,

 9   Inc., 435 U.S. 589, 598 (1978)).

10   II.     MATERIALS REQUESTED TO BE SEALED
11           JHL seeks leave to file under seal the documents or portions thereof that are listed in

12   Exhibits A and B to the Eberhart Declaration, including portions of the Opposition, declarations

13   in support of the Opposition, and exhibits to declarations in support of the Opposition.

14           The documents or portions thereof that are listed in Exhibit A are JHL’s confidential

15   information and documents, some of which are derived from publicly available information, as

16   explained in the expert declarations of Scott Rudge and Peter Tessier (see, e.g., Rudge Decl. ¶¶8,

17   166, App. B; Tessier Decl. ¶¶9, 257, App. B) submitted in support of JHL’s Opposition to

18   Genentech’s Motion for Preliminary Injunction. However, because (1) some portions contain

19   information that is confidential to JHL’s business, the disclosure of which might harm JHL’s

20   competitive standing (Eberhart Decl. ¶ 3) and (2) Genentech contends that such documents may

21   be derived from Genentech’s alleged trade secrets, JHL requests that such documents be filed

22   under seal.

23           The documents or portions thereof that are listed in Exhibit B are documents and

24   information that Genentech contends contain its alleged trade secrets as set forth in Genentech’s

25   November 5, 2018 Administrative Motion to File Under Seal (Dkt. No 13). JHL received this

26   information when it was filed under seal pursuant to that motion. JHL does not agree that much of

27   the information is actually Genentech trade secrets, as explained in the expert declarations of

28                                                                                    JHL’S ADMIN MOT.
                                                       2                            TO FILE UNDER SEAL
                                                                                      3:18-CV-06582-WHA
       Case 3:18-cv-06582-WHA Document 75 Filed 01/04/19 Page 4 of 4



 1   Scott Rudge and Peter Tessier (see e.g. Rudge Decl. ¶¶8, 166, App. B; Tessier Decl. ¶¶9, 257,
 2   App. B) submitted in support of JHL’s Opposition to Genentech’s Motion for Preliminary
 3   Injunction. However, JHL agrees that the merits of Genentech’s allegations should not be
 4   resolved in the context of a sealing motion, and thus, for the sole purpose of this sealing motion,
 5   takes no position on whether these documents should be sealed.
 6          JHL met and conferred with Genentech by email regarding this Administrative Motion to
 7   File Documents Under Seal on January 4, 2019. Genentech agreed that it would stipulate to the
 8   relief requested. This motion is narrowly tailored to seal only the portions of documents that
 9   contain confidential information. JHL respectfully requests that this Court grant JHL’s motion to
10   seal the above documents and portions of documents.
11

12
            Dated: January 4, 2019
13
                                                          DARIN W. SNYDER
14                                                        MICHAEL F. TUBACH
                                                          DAVID R. EBERHART
15                                                        O’MELVENY & MYERS LLP
16

17                                                        By:          David R. Eberhart
                                                                        David R. Eberhart
18                                                        Attorneys for Defendant
                                                          JHL BIOTECH, INC.
19

20

21

22

23

24

25

26

27

28                                                                                    JHL’S ADMIN MOT.
                                                      3                             TO FILE UNDER SEAL
                                                                                      3:18-CV-06582-WHA
